103 F.3d 143
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Malcolm D. WILLIAMS, Plaintiff-Appellant,v.SACRAMENTO COUNTY SHERIFF'S DEPARTMENT, Glen Craig, Sheriff,in his individual and official capacities,Defendant-Appellee.
No. 96-15501.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 18, 1996.*Decided Nov. 20, 1996.

Before:  PREGERSON, REINHARDT, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Malcolm D. Williams, a federal prisoner, appeals pro se the district court's order denying his Fed.R.Crim.P. 41(e) motion seeking the return of personal property that Williams alleges was seized by the Sacramento County Sheriff's Department.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo the district court's denial of a Rule 41(e) motion, United States v. Mills, 991 F.2d 609, 612 (9th Cir.1993), and we affirm.


3
"[Rule 41(e) ] clearly relates to federal searches leading to federal prosecutions and extends in its furthest reach to searches conducted by state law enforcement agencies with direct federal authorization."  United States v. Huffhines, 986 F.2d 306, 308 (9th Cir.1993).  Thus, where the property in question was seized and held by state authorities, a claimant cannot seek a remedy under Fed.R.Crim.P. 41(e) absent an agency relationship whereby state authorities acted with direct federal authorization.  Id.  Here, Williams failed to allege any such agency relationship between Sacramento County and any federal law enforcement agency.  Accordingly, the district court did not err by denying Williams's Rule 41(e) motion.  See id.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, Williams' motion to file a supplemental brief entitled "Oral Argument" is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3